Exhibit 10.9

 

RLI INCENTIVE COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2009

 


I.              ESTABLISHMENT AND PURPOSE


 

RLI Corp. (the “Company”) established the RLI Incentive Compensation Plan (the
“Plan”), effective January 1, 2006 , for the benefit of its employees and
employees of its Affiliates.  The Plan was intended to amend, consolidate and
restate certain prior incentive compensation plans established by the Company. 
The terms of the Plan, as set forth herein, shall apply to Awards granted under
the Plan on and after the Effective Date.  Awards granted under the Company’s
incentive compensation plans in effect prior to the Effective Date shall be
governed by the terms of such plans.  The Company hereby restates the Plan
effective January 1, 2009 (the “Effective Date”)  to comply with the
requirements of the final regulations issued under Section 409A of the Code
(“Section 409A”) on April 10, 2007.

 

The Plan is intended to align incentive compensation with achieving the
financial performance factors on which the Company’s market value is driven. 
The Plan is also designed to promote the accomplishment of management’s primary
annual objectives as reflected in the Company’s annual operating plan and in the
objectives established by management for employees, and to recognize the
achievement of management’s objectives through the payment of incentive
compensation.

 

The Plan provides for incentive payments to employees based upon the achievement
of pre-established performance goals.  The performance goals may be annual or
multi-year goals.  Incentive compensation payable under the Plan is intended to
be deductible by the Company in accordance with Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Company may adopt a variety
of bonus and incentive programs under the Plan provided such programs are based
on the performance goals described herein.

 


II.            DEFINITIONS


 

For purposes of the Plan, unless the context otherwise requires, the following
terms shall have the meanings set forth below.

 

2.1           “Affiliate” means any corporation that is part of a controlled
group within the meaning of Code Section 414(b) or (c).

 

2.2           “Award” means an award of incentive compensation under the Plan to
a Participant in accordance with the terms set forth herein.

 

12/12/2008

 

--------------------------------------------------------------------------------


 

2.3           “Board” means the Board of Directors of the Company as constituted
at the relevant time.

 

2.4           “Board Approval Limit” means a predetermined Award level at which
the independent directors of the Board approve Awards in accordance with
Section 5.3(c).

 

2.5           “Bonus Bank” means a deferred payment arrangement established
under Section 6.2.

 

2.6           “Bonus Payment Date” means February 1st.  Any payment that is due
to be distributed as of the Bonus Payment Date will be deemed to be distributed
as of that date if it is distributed on such date or, if later, by the 15th day
of March following the date and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.  Further, a payment will
be treated as made on the Bonus Payment Date if it is made no earlier than 30
days before the date, and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.

 

2.7           “Bonus Pool” means an amount available for distribution to
Participant’s who have been assigned an interest in the Bonus Pool (e.g. Market
Value Potential bonus pool arrangement in effect as of the Effective Date.). The
amount of the Bonus Pool will be determined by the Committee based on the
Performance Goals.

 

2.8           “Cause” means termination for reasons described in Section 6.3.

 

2.9           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.10         “Committee” means the Executive Resources Committee of the Board,
as constituted at the relevant time, which shall consist of two or more “outside
directors” within the meaning of Section 162(m) of the Code who are not eligible
for participation in the Plan.

 

2.11         “Company” means RLI Corp., an Illinois corporation.

 

2.12         “Disability or Disabled,” with respect to a Participant, means that
the Participant satisfies the requirements to receive long-term disability
benefits under the Company-sponsored group long-term disability plan in which
the Participant participates without regard to any waiting periods, or that the
Participant has been determined by the Social Security Administration to be
eligible to receive Social Security disability benefits.  A Participant shall
not be considered to be “Disabled” unless the Participant furnishes proof of the
Disability to the Company in such form and manner as the Company may require.

 

2.13         “Eligible Employee,” for any Performance Period, means a
162(m) Employee and such other employees of the Company and its Affiliates as
may be designated to participate in the Plan for such Performance Period.  An
employee who is

 

2

--------------------------------------------------------------------------------


 

designated as eligible to participate in the Plan for a particular Performance
Period is not necessarily eligible to participate in the Plan for any other
Performance Period.

 

2.14         “Effective Date” means January 1, 2009.

 

2.15         “Fiscal Year” means the calendar year.

 

2.16         “Normal Retirement Date,” of a Participant, means the date on which
the Participant has attained both (i) combined age and years of service with the
Company of seventy-five and (ii)  and at least 10 years of service.  For this
purpose, Company service will be based only on Participant’s actual service with
the Company (and not any other employer that may be acquired by the Company with
respect to service prior to the acquisition) and shall be calculated based on
the number of whole employment years the Participant has completed from the date
of Participant’s initial employment with the Company.  No credit shall be given
for fractional years of service.

 

2.17         “162(m) Employee,” for any Fiscal Year, means any employee
described in Code Section 162(m)(3).

 

2.18         “Participant,” for any Performance Period, means an Eligible
Employee and who has commenced participating in the Plan for such Performance
Period.

 

2.19         “Performance Goals,” of a Participant for a Performance Period, are
the goals established for the Performance Period, the achievement of which is a
condition for receiving an Award under the Plan.

 

In the case of a Participant who is a 162(m) Employee, all Performance Goals
must be pre-established by the Committee, must be objective, and must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable if the goal is attained.  A Performance Goal is
considered “pre-established” for purposes of this paragraph if it is established
in writing by the Committee no later than 90 days after the commencement of a
Performance Period, provided that the outcome is substantially uncertain at the
time the Committee actually establishes the goal.  However, in no event will a
Performance Goal be considered to be pre-established if it is established after
25% of a Performance Period has elapsed.  A Performance Goal is considered
“objective” if a third party having knowledge of the relevant facts could
determine whether the goal is met.  A formula or standard is considered
“objective” if a third party having knowledge of the relevant performance
results could calculate the amount to be paid to the Participant.  A Performance
Goal may be adjusted in accordance with Code Section 162(m) during a Performance
Period to prevent dilution or enlargement of an Award as a result of
extraordinary events or circumstances as determined by the Committee or to
exclude the effects of extraordinary, unusual or nonrecurring events, changes in
accounting principles, discontinued operations, acquisitions, divestitures and
material restructuring charges.

 

3

--------------------------------------------------------------------------------


 

Performance Goals may be based on one or more of the following criteria and may
be based on attainment of a particular level of, or on a positive change in, a
factor:  revenue, revenue per employee, earnings before income tax (profit
before taxes), earnings before interest and income tax, net earnings (profit
after taxes), earnings per employee, earnings per share, operating income, total
shareholder return, market share, return on equity, before-tax return on net
assets, after-tax return on net assets, economic value added (economic profit),
market value potential, and underwriting profit.  Such criteria may relate to
one or any combination of two or more of Company, Affiliate, division or
individual performance.

 

2.20         “Performance Period” means, generally, the Fiscal Year.  However,
the Committee may, its discretion, designate a shorter or longer Performance
Period.

 

2.21         “Plan Administrative Committee” means the Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer, and Chief Human Resources
Officer of the Company or such other officers as the Committee may designate
from time to time.

 

2.22         “Retirement,” of a Participant, means the Participant’s Termination
of Employment with the Company and all Affiliates on or after his Normal
Retirement Date.

 

2.23         “Salary,” of a Participant for a Performance Period means the
annualized base compensation payable to a Participant determined by the salary
rate in effect on the last day of the Performance Period.  The salary rate shall
be determined without regard to reductions or deferrals of compensation under
qualified and nonqualified plan or welfare benefit plan.  The salary rate shall
be determined without regard to fringe benefits, bonuses or other payments in
addition to Participant’s base compensation.

 

2.24         “Target Performance Award” means a dollar amount (which may be
expressed as a percentage of Salary) established for a Participant if the
Performance Goal for the Participant is achieved.  The Target Performance Award
may also state the maximum amount that may actually be paid to the Participant
under Section 5.3 (which may be expressed as a percentage of Salary.)

 

2.25         “Termination of Employment” with respect to a Participant, means
the Participant’s separation from service with all Affiliates, within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations under such
section.  Solely for this purpose, a Participant who is an eligible Employee
will be considered to have a Termination of Employment when the Participant
dies, retires, or otherwise has a termination of employment with all
Affiliates.  The employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with an Affiliate under
an applicable statute or by contract.  For purposes hereof, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate.  If the period of leave exceeds six months and the individual does
not retain a right to reemployment under an applicable statute or

 

4

--------------------------------------------------------------------------------


 

by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.  Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of not less than six months, where such impairment causes the employee to
be unable to perform the duties of such employee’s position of employment or any
substantially similar position of employment, RLI may substitute a 29-month
period of absence for such six-month period.

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the Participant
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide services the Participant will
perform after such date will permanently decrease to no more than 49 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services for less than 36 months).

 

Notwithstanding anything in Section 2.1.2 to the contrary, in determining
whether a Participant has had a Termination of Employment with an Affiliate, an
entity’s status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Section 1563(a)(1),(2), and (3) and in
Treasury Regulation Section 1.414(c)-2.

 

RLI shall have discretion to determine whether a Participant has experienced a
Termination of Employment in connection with an asset sale transaction entered
into by RLI or an Affiliate, provided that such determination conforms to the
requirements of Section 409A and the regulations and other guidance issued under
such section, in which case RLI’s determination shall be binding on the
Participant.

 

III.           ADMINISTRATION

 

3.1           Duties of Committee.  The Committee will administer the Plan.  Any
actions taken by the Committee shall be by a majority vote of all Committee
members.  The Committee may establish such rules and regulations as it deems
necessary for the Plan and its interpretation.  In addition, the Committee may
make such determinations and take such actions in connection with the Plan as it
deems necessary.  Each determination made by the Committee in accordance with
the provisions of the Plan will be final, binding and conclusive. The Committee
may rely on the financial statements certified by the Company’s independent
public accountants.

 

3.2           Duties of Plan Administrative Committee.  Except as provided in
Section 3.3, the Committee may delegate some or all of its administrative powers
and responsibilities under the Plan to the Plan Administrative Committee. Unless
the Committee determines otherwise, the Committee shall be treated as delegating
its authority to the Plan Administrative Committee to the full extent permitted
hereunder.  The Plan Administrative Committee may make such determinations and
take such actions within the scope of such delegation and as otherwise provided
in the Plan, as it deems necessary.  The Plan Administrative Committee may
further delegate any duties delegated to it pursuant to this

 

5

--------------------------------------------------------------------------------


 

Section 3.2 to other officers or employees of the Company and any such
delegation may allow for further delegation to other officers or employees.  
Each determination made by the Plan Administrative Committee, or its delegate,
will be final, binding and conclusive. The Plan Administrative Committee and its
delegates may rely on the financial statements certified by the Company’s
independent public accountants.  Notwithstanding any such delegation, the
Committee may review and change any decision made by the Plan Administrative
Committee or its delegate.

 

3.3           Committee’s Duties with Respect to 162(m) Employees and to Amend
or Terminate Plan.  Notwithstanding anything in the Plan to the contrary: 
(a) the Committee shall have sole and exclusive authority to (i) establish the
Performance Goals for all 162(m) Employees, (ii) determine and certify the
achievement of the Performance Goals for all 162(m) Employees, (iii) decrease
the amount of Awards payable to all 162(m) Employees pursuant to Section 5.2 and
5.3, and (iv) to modify, suspend, terminate or reinstate the Plan.

 


IV.           ELIGIBILITY TO PARTICIPATE


 

Participation in the Plan is limited to Eligible Employees.  An employee who is
a 162(m) Employee for a Performance Period shall be eligible to participate in
the Plan for the Performance Period.  Prior to, or within an administratively
reasonable period of time following, the beginning of a Performance Period, the
Plan Administrative Committee, or its delegate, shall determine which other
employees are Eligible Employees for the Performance Period.  The Committee has
final authority to approve or disapprove the selection of any Eligible
Employee.  An Eligible Employee (other than a 162(m) Employee) shall become a
Participant only upon approval by the Plan Administrative Committee or it’s
delegate and compliance with such terms and conditions as the Committee or Plan
Administrative Committee may from time to time establish for the implementation
of the Plan.

 

V.            CALCULATION OF AWARDS

 

A Participant’s Award for a Performance Period is determined as follows:

 

5.1           Establishing Performance Goals and Target Performance Awards and
Board Approval Limits.  Prior to the beginning of a Performance Period or as
soon thereafter as administratively reasonable, but no later than the time
permitted under Code Section 162(m), the Committee (in the case of Participants
who are 162(m) Employees) and the Plan Administrative Committee, or its
delegate, (in the case of all other Participants), shall establish the
Performance Goal or Goals and each Participant’s Target Performance Award. 
Alternatively the Committee (in the case of Participants who are
162(m) Employees) and the Plan Administrative Committee, or its delegate (in the
case of all other Participants), may establish a Bonus Pool for one or more
Participants and assign Participants an interest in the Bonus Pool.  In
addition, the Committee shall establish a Board Approval Limit for each Award
made to a 162(m) Employee.

 

6

--------------------------------------------------------------------------------


 

5.2           Calculation of Awards. Following the close of a Performance
Period, the Committee (in the case of the 162(m) Employees) and the Plan
Administrative Committee (in the case of all other Participants) shall determine
the actual Award payable to a Participant by (i) multiplying the percentage
achievement of the Performance Goal against the Target Performance Award to
determine the Participant’s Award for the Performance period or (ii) multiplying
the Participant’s interest in any Bonus Pool by the final amount of the Bonus
Pool. No Award will be paid to a Participant if the percentage achievement of a
Performance Goal is below any minimum level of performance established for such
Performance Goal.  In no event shall the aggregate of all Award payments
(including the amount of any Award credited to a Bonus Bank) with respect to a
Participant in any Fiscal Year exceed $7,500,000.

 

5.3           Adjustments and Certifications of Awards.  Once the determination
in section 5.2 is made, the Committee, in the case of a Participant who is a
162(m) Employee, and the Plan Administrative Committee or its delegate in all
other cases, shall:

 

(a)           Review the amount of each Award and make any adjustments it, in
its sole discretion, deems appropriate to the amount of the Award.  In general,
each Participant’s Award will be the amount pre-established (when the
Performance Goals were established) for achievement of the Performance Goals at
the achievement levels described in Section 5.1.  However, at the discretion of
the Plan Administrative Committee, this amount may be increased (except in the
case of a Participant who is a 162(m) Employee) or decreased based upon such
objective or subjective criteria, as it deems appropriate.  The Committee, in
its discretion, may decrease (but not increase) the amount in the case of a
162(m) Employee based upon such objective or subjective criteria as it deems
appropriate; and

 

(b)           In the case of a Participant who is a 162(m) Employee, the
Committee shall certify the extent to which the Participant has satisfied each
of the Performance Goals and all other material terms of an Award.

 

(c)           In the case of any Award subject to a Board Approval Limit, the
independent directors serving on the Board may reduce the actual Award, but not
below the Board Approval Limit established by the Committee.

 

VI.           PAYMENT OF AWARDS

 

6.1           Timing of Award Payment.  Except as provided in Section 6.2, a
Participant’s Award for a Performance Period shall be paid in a cash lump sum to
him or her no later March 15 following the end of the Fiscal Year in which the
Performance Period ends.  A Participant who is also eligible to Participate in
the RLI Corp. Executive Deferred Compensation Plan may elect to defer some or
all of any amount otherwise payable to him or her under this Section 6.2 to the
extent permitted by such plan.

 

7

--------------------------------------------------------------------------------


 

6.2           Bonus Bank.  The Committee may specify that a portion of an Award
will be credited to a Bonus Bank immediately prior to the beginning of a
Performance Period. Any such Award will be in writing and shall specify a fixed
schedule of payments and such other terms and conditions as the Committee or
Plan Administrative Committee may choose.  The terms of the Award may provide
that amounts credited to the Bonus Bank may be reduced if Performance Goals in a
subsequent Performance Period are not met.  Amounts deposited to the Bonus Bank
will be credited with interest equivalent to the interest rate on three year
U.S. Government Treasury Bills in effect at the beginning of the fiscal year.

 

6.3           Change in Employment Status During Performance Period.  In
general, in order to receive a payment a Participant must be employed by the
Company or Affiliate on (i) the date of actual payment with respect to an Award
that is not held under a Bonus Bank and (ii) the date of actual payouts from a
Bonus Bank arrangement.  If the Participant’s employment is terminated during a
Performance Period due to death, Retirement, or Disability, the Participant (or
the Participant’s beneficiary in the case of the Participant’s death) will be
entitled to receive a pro rata portion of the Award only if the Award expressly
provides for such payment.  If the Participant’s employment is terminated at a
time when a Participant has a balance in a Bonus Bank due to death or
Disability, the Participant (or the Participant’s beneficiary in the case of the
Participant’s death) will be entitled to receive a payment equal to the balance
of the Bonus Bank adjusted for interest through the end of the preceding quarter
within 30 days of termination.  Notwithstanding anything in this Section 6.3 to
the contrary, a Participant shall not be entitled to any Award for a Performance
period if the Participant’s employment is terminated by the Company or Affiliate
for “Cause” during the Performance Period.  For these purposes “Cause” shall
mean the Participant’s:  (a) failure to comply with any material policies and
procedures of the Company or Affiliate; (b) conduct reflecting dishonesty or
disloyalty to the Company or Affiliate, or which may have a negative impact on
the reputation of the Company or Affiliate; (c) commission of a felony, theft or
fraud, or violations of law involving moral turpitude; (d) failure to perform
the material duties of his or her employment; (e) excessive absenteeism;
(f) unethical behavior; or (g) violation of a material policy of the Company. 
If a Participant’s employment is terminated for “Cause,” the date on which the
Participant’s employment is considered to be terminated, for purposes of this
Section 6.3, shall be the time at which such Participant is instructed or
notified to cease performing job responsibilities for the Company or any
Affiliate, whether or not for other reasons, such as payroll, benefits or
compliance with legal procedures or requirements, he or she may still have other
attributes of an employee.

 

6.4           Beneficiary.  In the event that any amount becomes payable under
the Plan by reason of the Participant’s death, such amount shall be paid to the
same beneficiary or  beneficiaries (and in the same proportions) as last
designated by the Participant to receive benefits under the Company basic life
insurance plan upon the Participant’s death.  Such amount shall be paid to the
beneficiary or beneficiaries at the same time such amount would have been paid
to the Participant had he or she survived.  In order for such designation to be
valid for purposes of the Plan, it must be completed and filed with the

 

8

--------------------------------------------------------------------------------


 

Company according to the rules established by the Company for the Company basic
life insurance plan.  If the Participant has not completed a beneficiary
designation for the Company basic life insurance plan, or all such beneficiaries
have predeceased the Participant, then any amount that becomes payable under the
Plan by reason of the Participant’s death shall be paid to the personal
representative of the Participant’s estate.  If there is any question as to the
legal right of any person to receive a distribution under the Plan by reason of
the Participant’s death, the amount in question may, at the discretion of the
Committee, be paid to the personal representative of the Participant’s estate,
in which event the Company shall have no further liability to anyone with
respect to such amount.

 

6.5           Forfeiture.  All Awards paid to the Chief Executive Officer and
Chief Financial Officer of the Company under this Plan are subject to forfeiture
as provided in Section 304 of the Sarbanes-Oxley Act of 2002, and the
implementing rules and regulations.

 

VII.          MISCELLANEOUS

 

7.1           No Guaranty of Employment.  Neither the adoption nor maintenance
of the Plan, the designation of an employee as an Eligible Employee, the setting
of Performance Goals, nor the provision of any Award under the Plan shall be
deemed to be a contract of employment between the Company or an Affiliate and
any employee.  Nothing contained in the Plan shall give any employee the right
to be retained in the employ of the Company or an Affiliate or to interfere with
the right of the Company or an Affiliate to discharge any employee at any time,
nor shall it give the Company or an Affiliate the right to require any employee
to remain in its employ or to interfere with the employee’s right to terminate
employment at any time.

 

7.2           Release.  Any payment of an Award to or for the benefit of a
Participant or beneficiary that is made in good faith by the Company in
accordance with the Company’s interpretation of its obligations hereunder shall
be in full satisfaction of all claims against the Company for payments under the
Plan to the extent of such payment.

 

7.3           Notices.  Any notice provided by the Company under the Plan may be
posted to a Company-designated web-site.

 

7.4           Nonalienation.  No benefit payable at any time under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, levy, attachment, or encumbrance of any kind by any Participant or
beneficiary.

 

7.5           Plan is Unfunded.  All Awards under the Plan shall be paid from
the general assets of the Company.  No Participant shall be deemed to have, by
virtue of being a Participant in the Plan, any claim on any specific assets of
the Company such that the Participant would be subject to income taxation on any
Award prior to distribution to him or her, and the rights of a Participant or
beneficiary to any payment to which he or

 

9

--------------------------------------------------------------------------------


 

she is otherwise entitled under the Plan shall be those of an unsecured general
creditor of the Company.

 

7.6           Tax Liability.  The Company may withhold from any payment of
Awards or other compensation payable to or on behalf of a Participant or
beneficiary such amounts as the Company determines are reasonably necessary to
pay any taxes required to be withheld under applicable law.

 

7.7           Captions.  Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.

 

7.8           Invalidity of Certain Plan Provisions.  If any provision of the
Plan is held invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included.

 

7.9           Venue.  As a substantial portion of the duties and obligations of
the parties created by the Plan will be performed in Peoria, Illinois, it shall
be the sole and exclusive venue for any arbitration, litigation, special
proceedings, or other proceedings between the parties in connection with the
Plan.

 

7.10         Hold Harmless.  A Participant shall hold the Company harmless from
and pay any cost, expense or fee (not to exceed the bank balance) incurred by
the Company with respect to any claim, due or demand asserted by any person,
except the Company against any amounts due Participant under the Plan.

 

7.11         No Other Agreements.  The terms and conditions set forth herein
constitute the entire understanding of the Company and the Participants with
respect to the matters addressed herein.

 

7.12         Incapacity.  In the event that any Participant is unable to care
for the Participant’s affairs because of illness or accident, any payment due
may be paid to the Participant’s duly qualified guardian or other appointed
legal representative.

 

7.13         Applicable Law.  The Plan and all rights under it shall be governed
by and construed according to the laws of the State of Illinois.

 

 

Date:                           , 2006

RLI CORP.

 

 

 

 

 

By

 

 

 

Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------